PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/978,963
Filing Date: 22 Dec 2015
Appellant(s): Thomas et al.



__________________
Matthew J. Mattson (Reg. No. 65,973)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/23/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
1. Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Upon further consideration, and without acquiescing to the propriety of the previous rejection, the rejection of Claims 1-20 under 35 U.S.C. 112(a) has been WITHDRAWN.  
2. Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Upon further consideration, and without acquiescing to the propriety of the previous rejection, the rejection of Claims 4, 6, 11, 13, 18, 20 under 35 U.S.C. 112(b) has been WITHDRAWN.  



1. Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2015/0363386 to Song (hereinafter “Song”) in view of Deokar et al “Intrusion Detection System using Log files and reinforcement learning”, NPL 2013 (hereinafter “Deokar”), and further in view of Buys “Log analysis Aided by Latent Semantic Mapping”, NPL 2013 (hereinafter “Buys”).

(2) Response to Argument
Response to Argument A.
As described above, the rejection of Claims 1-20 under 35 U.S.C. 112(a) has been WITHDRAWN, rendering the Appellant’s Arguments moot. 
Response to Argument B. 
As described above, the rejection of Claims 4, 6, 11, 13, 18, 20 under 35 U.S.C. 112(b) has been WITHDRAWN, rendering the Appellant’s Arguments moot. 

Response to Argument C. 
“Claims 1, 8, and 15 (and dependent claims 2-7, 9-14, and 16-20) are patentable over the proposed combination of Song, Deokar, and Buys.” 

[Argument: C(iii)(a)]
Specifically though:
The Appellants argue that: “The asserted references have not been shown to disclose or to render obvious each and every feature of claims 1, 8, and 15… [Argument: C(iii)(a)] [t]he asserted references have not been shown to teach or to suggest analyzing each log entry of the plurality of log entries to identify components of each log entry.”
[Pgs. 20-23 of Appeal Brief Filed 05/24/2021]
In particular, the Appellant argues (Emphasis added); the examiner notes the Appellant’s apparent mapping(s) are denoted [1], [2], [3]; the examiner notes for clarity): 
…Appellant respectfully asserts, that the Office Action appears to equate, in a conclusory manner, [1]Buys’ “username” to the claimed “role,” [2]Buys’ “[e]vent[, which] is the chosen term to represent a single log entry or line in a log file,” to the claimed “event,” and [3]Buys’ “[i]dentification[], an integral part of the process that results in classification, can be defined as a method of ensuring that the subject is the entity that it claims to be...[and] identification is the result of the process whereby an event has been identified as a certain predetermined eventtype or sourcetype” to the claimed “analyzing each log entry of the plurality of log entries to identify components of each log entry,” as in claim 1…

[Pg.22 of Appeal Brief filed 05/24/2021]

First, in response to the Appellant’s arguments, the Examiner clarifies the Broadest Reasonable Interpretation (BRI) of the claims. 	
	From Appellant’s arguments, as shown above, it appears that the Appellants are arguing at least the following limitations of representative Claim 1. 
Claim 1 recites, at least in part: 
…analyzing each log entry of the plurality of log entries to identify components of each log entry, wherein the identified components of a particular log entry of the analyzed plurality of log entries indicate an event, wherein the event is associated with roles, and wherein each role is associated with one or more attributes…


	Specifically, the Appellant argues on the elements of “role” (e.g. [1] as denoted above), “event” (e.g. [2] as denoted above), “identification” (e.g. [3] as denoted above), and then the limitation in combination. 

Specifically, 
	In response to the argument that “…the Office Action appears to equate, in a conclusory manner, [1]Buys’ “username” to the claimed “role…”
[Pg.22 of Appeal Brief filed 05/24/2021]
First, the examiner draws attention to Paragraphs [0105]-[0106] of the as-filed specification which recites, at least in part (emphasis added): 
[00105] A role area 1818 displays information associated with roles that are associated with a selected event. For example, the roles area 1818 indicates that the selected event 1808 is associated with actor, trigger, target, intermediary, and reporter roles. An attribute area 1820 displays information related to attributes that are associated with the selected event 1808. 
[00106] FIG. 19 illustrates an example role information user interface 1900, according to an implementation. The user interface 1900 can be used to view information about roles that are defined in the knowledge base 214. A role list 1902 displays information for defined roles, with one row per defined role. A role name column 1904 includes knowledge base names of defined roles. For example, a name 1906 of a role associated with a row 1908 is "actor". Display name 1910 and description columns 1912 respectively include presentation names (e.g., as shown on user interfaces) and descriptions of roles. For example, a display name 1914 and a description 1916 of the role associated with the row 1908 are "Actor," and "An Actor is a User, a Program, or a Host that performs some action," respectively. Additional information associated with a role can be displayed in a detail area 1918, such as in response to selection of a particular row in the role list 1902.


Buys teaches “role”, as relied upon in the rejection (See Pgs. 11-13 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below. 	
…Further see, any or all of Figure 2.1-2.4 note that in each, at least one of the fields of the event is username. The examiner notes that receiving, extracting, or otherwise determining a “username” associated with a particular event teaches the claimed “associated with a role”...

As can be seen, the Examiner’s mapping of “username” to the claimed “associated with a role” is not only consistent with the claim language but is even consistent with the exemplary interpretation of the term “role” as provided by the specification. 
	That is, a person of ordinary skill in the art would clearly infer, based upon the disclosure of the as-filed specification that at least Buys’ “username” teaches a “role” which is described in its most exemplary form as at least “…associated with actor, trigger, target, intermediary, and reporter roles…and "[a]n Actor is a User, a Program, or a Host that performs some action,"…”
	Clearly, as demonstrated and relied upon, Buys teaches this portion of the claimed invention and thus is NOT equated in a conclusory manner as the Appellants suggest.
Simply stating that the Examiner equated Buys’ terms in a conclusory manner without evidence to the contrary is not persuasive. This argument as per MPEP 
Further, even if the Appellant’s Arguments presented could be interpreted as distinctly and specifically pointing out the supposed errors, which the examiner contends, the Appellant’s have not provided any other interpretation (narrower or otherwise).


In response to the argument that “…the Office Action appears to equate, in a conclusory manner… [2]Buys’ “[e]vent[, which] is the chosen term to represent a single log entry or line in a log file,” to the claimed “event,” [Pg. 22 of Appeal Brief Filed 05/24/2021]
	On the face of the relied upon mapping, Buys explicit use of the term “event” is in a manner consistent with the claim itself—the Appellants arguments (as shown above) do not show how Buys’ “event” is different from the claimed invention. 
Clearly, even in the plain reading of the claim, the term choice is identical (e.g. “event” = “event”). 
	To further clarify this, the specification gives possible examples of what the Appellants consider an “event”. The Examiner draws attention to, for example, Paragraph [0073] of the as-filed specification which recites, at least in part (Emphasis Added): 
Events can include, for Attorney Docket No. 22135-0890001 / 150182US01example, deny permission, change value of profile parameter, debug program, failed logon, etc. For some events, the event can be reflected in multiple log entries. 

this is a non-limiting description as the examples given are merely just that, examples (e.g. “for example”). Clearly, by the Appellant’s own specification, the term “event(s)” is simply some collection of data that is represented in a log file or even “…in multiple log entries…”. 
	Buys, as relied upon, teaches “event” (See Pgs. 11-13 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below (Emphasis added): 
Buys Pg. 7 explicitly defines an event as “…the smallest collection of data… ‘Event’ is the chosen term to represent a single log entry or line in a log file. Events [plural] can be contained within a single line of a log file, such as with syslog events, or may consists of multiple lines…” Pg. 7 also defines an event source as “…is an actual collection of events [plural], normally found in the form of a log file…Therefore can be many different event sources, each emitting events. In large enterprises, it would not be unusual to have thousands of event sources. In [IR] term, an event source would be analogous to a corpus of documents.” Further, Pg. 8 defines eventtype as “…the type of event. Whereas sourcetype is the complete set of or a subset of events associated with an event source [such as a log file], eventtype deals with the classification of the actual event, so a sourcetype many contain many different eventtypes. Eventtypes address the action or outcome described by an event.” Further still, Pg. 9 defines identification as “…an integral part of the process that results in classification…identification is the result of the process whereby an event has been identified as a certain pre-determine eventtype or sourcetype. For example, an event within a new dataset may be identified as a “logon” eventtype.”

Buys’ “event” is clearly an example of the claimed invention’s “event” under the BRI in a manner consistent with the as-filed specification. 
In contrast to the analysis above, the Appellant’s arguments are not persuasive in view of the full teachings of Buys.
Simply stating that the Examiner equated Buys’ terms in a conclusory manner without evidence to the contrary is not persuasive. This argument as per MPEP 
Further, even if the Appellant’s Arguments presented could be interpreted as distinctly and specifically pointing out the supposed errors, which the examiner contends, the Appellant’s have not provided any other interpretation (narrower or otherwise).
As demonstrated and relied upon, Buys teaches this portion of the claimed invention and is NOT equated in a conclusory manner as the Appellant’s suggest.

In response to the argument that “…the Office Action appears to equate, in a conclusory manner… [3]Buys’ “[i]dentification[], an integral part of the process that results in classification, can be defined as a method of ensuring that the subject is the entity that it claims to be...[and] identification is the result of the process whereby an event has been identified as a certain predetermined eventtype or sourcetype” to the claimed “analyzing each log entry of the plurality of log entries to identify components of each log entry,” as in claim 1…
[Pg. 22 of Appeal Brief 05/24/2021]

	Buys’ title recites “Log Analysis Aided by Latent Semantic Mapping” and Buys as relied upon explicitly teaches this part of the claim.
	For the analysis to result in “identifying components”, the Examiner draws attention to Paragraphs [0063], [0079], and [00124] of the as-filed specification which recite, at least in part (Emphasis Added): 
identify components that are included in respective types of log entries. For example, the component brancher can identify that first, second, and third types of log entries have respective structures having respective patterns…
…
[0079] FIG. 8 is a diagram 800 that illustrates a semantic modeling of an event corresponding to an example log entry 802, according to an implementation. An extractor component 804 (e.g., the discovery parser 210) can identify component types included in the log entry 802 and extract component values 806, 808, 810, 812, and 814 for "gw indicator," date, time, "pid" (process identifier), and "msg" (message) components, respectively, to extracted/enriched values 815.
…
[00124] At 2704, each of the plurality of log entries is analyzed. From 2704, method 2700 proceeds to 2706. Analyzing can include identifying components of each log entry. Components can include, for example, one or more of internet protocol (IP) address, timestamp, hostname, and media access control (MAC) address.

The Examiner notes that this is a non-limiting description as the examples given are merely just that, examples (e.g. “for example”, “can include”). Clearly, by the Appellant’s own specification, the phrase “identifying components” is simply analyzing the log entries and “identifying” that certain numbers, patterns, words, represent certain types of components. 
	Buys, as relied upon, teaches “identifying components” (See Pgs. 11-13 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below (Emphasis added): 
“…Further, Pg. 8 defines eventtype as “…the type of event. Whereas sourcetype is the complete set of or a subset of events associated with an event source [such as a log file], eventtype deals with the classification of the actual event, so a sourcetype many contain many different eventtypes. Eventtypes address the action or outcome described by an event.” Further still, Pg. 9 defines identification as “…an integral part of the process that results in classification…identification is the result of the process whereby an event has been identified as a certain pre-determine eventtype or sourcetype. For example, an event within a new dataset may be identified as a “logon” eventtype…”

Buys’ “identification” is clearly an example of the claimed invention’s “identifying components” under the BRI in a manner consistent with the as-filed specification. 
In contrast to the analysis above, the Appellant’s arguments are not persuasive in view of the full teachings of Buys.
Simply stating that the Examiner equated Buys’ terms in a conclusory manner without evidence to the contrary is not persuasive. This argument as per MPEP 2141(IV) is simply “a mere statement or argument that the Office has not established a prima facie case of obviousness…” which cannot be considered persuasive. 
Further, even if the Appellant’s Arguments presented could be interpreted as distinctly and specifically pointing out the supposed errors, which the examiner contends, the Appellant’s have not provided any other interpretation (narrower or otherwise).
As demonstrated and relied upon, Buys teaches this portion of the claimed invention and is NOT equated in a conclusory manner as the Appellant’s suggest.

Further Response to Argument C. 
“Claims 1, 8, and 15 (and dependent claims 2-7, 9-14, and 16-20) are patentable over the proposed combination of Song, Deokar, and Buys.” 

[Argument: C(iii)(b)]
The appellants argue that: “The asserted references have not been shown to disclose or to render obvious each and every feature of claims 1, 8, and 15… [Argument: C(iii)(b)] [t]he asserted references have not been shown to teach or to suggest after analyzing each log entry, determining semantic meaning of the event, comprising: performing a mapping, defining semantic meaning of the event, and providing structure and vocabulary.”
[Pgs. 23-26 of Appeal Brief Filed 05/24/2021]

In particular, the appellant argues (Emphasis added in bold); Appellant’s apparent arguments denoted [1],[2],[3]): 
Appellant respectfully asserts that neither the cited portions of Song, nor the described “knowledge model [referenced] ... to produce a mapping of [an] element with a class of the mapping schema.” nor the described “resource model comprising the mapping and a relationship between the element and the data type,” of Song have been shown to teach or suggest that Song discloses or suggests that the claimed [1]“perform[] a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry,” as recited in claim 1….
Also, Appellant respectfully asserts that Song’s “[s]emantic attributes ... encoded in [a] resource ... knowledge model” is not the equivalent [2] of the claimed “semantic meaning of the event indicated by the identified components of the particular log entry that is reflected in the particular log entry and other log entries [defined] using the knowledgebase”, as recited in claim 1. 
…Further, Appellant respectfully asserts that neither the cited portions of Song, nor the described “aggregated and uplifted information from the semantic processing layer ... arranged into the appropriate information model for different visual views ... and [to] drill down into event details,” of Song have been shown to teach or suggest that Song discloses or suggests that the claimed “structure and vocabulary [provided] for use in user interfaces using the knowledgebase.[3]” as recited in amended claim 1. (Emphasis added.)
In response to the argument that Song has not been shown to teach “perform a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry,” as recited in claim 1.” (denoted by [1] above, Pg. 25 of Appeal Breif 05/24/2021)
From Appellant’s arguments, as shown above, it appears that the Appellants are arguing at least the following limitation(s) of representative Claim 1. 
	“…performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry…”
The Examiner draws attention to the as-filed specification and specifically relating to the claimed term “mapping.” 
The term “mapping” as used in the above argued limitation is sparsely described throughout the specification (See, for example, Paragraphs [0004], [0006], [0013], and [00120]). 
While supported, it appears that the Appellant’s description for the above argued limitation is simply the plain reading of the claim language. 
Next, and similarly to the above, the Examiner draws attention to the as-filed specification and specifically relating to the claimed term “contextual information.”
Much like the term “mapping”, the term “contextual information” and what the Appellant’s intended the term to encompass is sparsely described throughout the specification (See citations relating to “mapping” as provided above)
Song, Song teaches “…performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry…”, as relied upon in the rejection (See Pgs. 8-9 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below (Emphasis added in underline). 
Song also teaches after analyzing each log entry of the plurality of log entries, determine semantic meaning of the event indicated by the identified components of the particular log entry comprising: performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry (… [WITHDRAWN].... Song Figure 5E shows how the mapping performed is related to a particular event. Pg.4 Paragraph [0084]: "In a third step, the engine is caused to reference a schema of a knowledge model create by a domain expert, to produce a mapping of the element with a class of the mapping schema." Referencing a schema of a knowledge model teaches the mapping from one or more semantic models stored in a knowledgebase. Pg.4 [0082] “The resource model is a semantic model aiming to provide a comprehensive representation for the information input from heterogeneous data sources.”  Pg.5 Paragraph [0090]: "The appropriate semantic attributes are associated with these characteristics in the raw data metrics."). 

As can be seen from the above, Song, contrary to the Appellant’s Arguments, has been shown to teach “…performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry…”.
	To further clarify, and to further respond to the Appellant’s arguments, Song, in the relied upon portions of the reference clearly and explicitly states “produce a mapping”. This teaches, as the claim requires, “performing a mapping.” 
Song’s “produce a mapping” is completed by applying contextual information (for example, See Song’s Figure 5E and the circle) from one or more semantic meaning models stored in a knowledgebase (i.e. see Song’s “…resource model is a semantic meaning model…” (citations above, as relied upon)) to the identified components of each log entry (See, for example, Song Figure 5E and the event “Material_Price_High) to derive semantic meaning (See, for example, Song Fig. 5E “Material_Consuming_unusual”) for the particular log entry.
	More particularly, and to further clarify, the Examiner has relied upon Song’s Figure 5E. Song’s Figure 5E has been reproduced below (note examiner’s annotations). 


    PNG
    media_image2.png
    351
    680
    media_image2.png
    Greyscale

Song’s Figure 5E is described, at least in part, in Paragraph [0106] and is described as “a simplified view of a further information uplift that is performed—the semantic aggregation process. The semantic aggregation process view the entities 
	In other words, and in the Examiner’s BRI, Figure 5E shows some collection of data “Material_cost” (e.g. a log file). That collection of data (e.g. a log file) has components (e.g. “hasEntities”). As can be seen, these components have high level entit(ies) (denoted by a circle) which, as shown, are events (e.g. “Material_consuming_unusual”, “Material_price_high”). 
	It is important to notice that, as can be seen, the data is related in, for example, a tree structure. Connecting (e.g. “performing a mapping”) this desperate data (e.g. Behaviors, Events, Semantic Attributes) such that a person can understand, for example, what makes the material consuming unusual, defines or otherwise creates semantic meaning for a particular event (e.g. Material_consuming_unusual). 
	Indeed, while not directly relied upon, at least Song’s Paragraph [0099] provides evidence of the Examiner’s understanding:
“Through these information extraction and annotation patterns, semantically meaningful information is extracted from raw data. According to annotated semantic attributes, related entities in the domain knowledge model are checked one-by-one in an event diagnosis loop. The information is iteratively annotated with events from low-level to high-level.”

As demonstrated and relied upon, Song teaches this portion of the claimed invention contrary to the Appellant’s Arguments.

In response to the argument that Appellant respectfully asserts that Song’s “[s]emantic attributes ... encoded in [a] resource ... knowledge model” is not the equivalent of the claimed “semantic meaning of the event indicated by the identified components of the particular log entry that is reflected in the particular log entry and other log entries [defined] using the knowledgebase”, as recited in claim 1. 
(Denoted by [2] above, Pg. 25 of Appeal Brief 05/24/2021). 
From Appellant’s arguments, as shown above, it appears that the Appellants are arguing at least the following limitation(s) of representative Claim 1. 
	“defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflect in the particular log entry and other log entries using the knowledgebase”

	The Examiner draws attention to the specification and particularly [0075] which is at least one location where “Semantic meaning” is described. The as-filed specification recites (Emphasis added): 
[0075] Semantic meaning of events can be identified by determining actions, attributes and semantic roles that occur in different types of log entries. For example, for a partial log entry 702, a process identifier attribute 704 can be identified. As indicated by a sentence 706, the log entry 702 can be rewritten using a present tense form, with missing elements added as types. An annotated sentence 708 illustrates an action (e.g., "start") annotation and role annotations (e.g., "actor," "target") associated with the log entry 702. An actor role can be a role taken by an entity (e.g., person, program) that executes some action (e.g., making a change). A target role can be a role taken by an entity that is affected by an action (e.g., the entity that is changed). As described in more detail below, in the knowledge base 214, attributes associated with an entity that takes on a role can be associated with the role.

The Examiner notes that under the BRI of the claim language in light of the specification appears to be that the semantic meaning of some event is interpreted as the claimed element “identified components”.  

Turning now to Song, Song teaches “defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflected in the particular log entry and other log entries using the knowledgebase
”, as relied upon in the rejection (See Pg. 9 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below (Emphasis added in underline). 
Song further teaches defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflected in the particular log entry and other log entries using the knowledgebase, and to providing structure and vocabulary for use in user interfaces (Song [0058] “Semantic attributes”; Song Paragraph [0114] and Paragraphs [0121]-[0126] see “visual arrangements” and “visual representation layer.”)

As can be seen from the above, Song, contrary to the Appellant’s Arguments, has been shown to teach “defining semantic meaning of the event indicated by the identified components of the particular log entry that is reflect in the particular log entry and other log entries using the knowledgebase…”
	To further clarify, and to further respond to the Appellant’s arguments, Song, Paragraph [0114] recites (Emphasis Added): 
	“Results from the semantic aggregation, diagnosis, and analysis are represented in a display-independent schema for consumption by the visual representation layer…Thus a wide range of widgets can be developed to provide human-centric visual arrangements…”

Song’s relied upon paragraph [0125] (Emphasis Added): 
The visual representation layer provides a number of widgets that expose views and manipulators for the semantic model of the information…This allows them [e.g. users] to understand, reason about, and to make business user administration decisions by themselves…”

Song’s presentation of semantic attributes such that users can “understand” and “reason about” them, renders obvious, as described in the instant as-filed specification, rewriting a log entry in a sentence; this is well-within the claim language’s BRI.  
Simply stating that Examiner’s mapping is “not equivalent to” the claim language, without evidence to the contrary is not persuasive. This argument as per MPEP 2141(IV) are simply “mere statement[s] or argument[s] that the Office has not established a prima facie case of obviousness…” which cannot be considered persuasive. 
Further, even if the Appellant’s Arguments presented could be interpreted as distinctly and specifically pointing out the supposed errors, which the examiner contends, the Appellant’s have not provided any other interpretation (narrower or otherwise).
As demonstrated and relied upon, Song teaches this portion of the claimed invention contrary to the Appellant’s Arguments.
Further Response to Argument C. 
“Claims 1, 8, and 15 (and dependent claims 2-7, 9-14, and 16-20) are patentable over the proposed combination of Song, Deokar, and Buys.” 
	The Appellants argue (Pgs. 25-26 of Appeal Brief 05/24/2021, Emphasis Added): 
The Office Action asserts on p. 13 that Buys teaches or suggests “after analyzing each log entry of the plurality of log entries, determine semantic meaning of the event indicated by the identified components of the particular log entry, comprising: performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry.” Appellant again respectfully disagrees... 
The Office Action points to “[t]he [LSM] capability that enables discrete entities [(words and documents)] to be mapped [onto a multi-dimensional, continuous, vector space],” that “this mapping is determined by global correlation patterns,” and that “LSM ... allow[s] the mapping of units within events such as words, tokens, and punctuation and their related compositions - the event themselves - [into a continuous vector space] that captures correlation patterns between these event[s]” to assert that buys teaches these elements. However, claim 1 is focused on “performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry,” which is different than “mapping of units within events such as words, tokens, and punctuation and their related compositions into a continuous vector space that captures correlation patterns between these events of Buys.

	The examiner respectfully disagrees. 
	From Appellant’s arguments, as shown above, it appears that the Appellants are arguing at least the following limitation(s) of representative Claim 1. 
…after analyzing each log entry of the plurality of log entries, determine semantic meaning of the event indicated by the identified components of the particular log entry comprising: performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry…

First, and for clarity of record, the Buys teaching asserted was provided, and as clearly stated, as an alternative teaching, which the Examiner believes, and still believes, more clearly teaches the above claim language.
Song. 
Turning now to Buys, Buys teaches “…performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry…”, as relied upon in the rejection (See Pgs. 13-14 of Non-Final Action Mailed 12/23/2020). The pertinent mapping reproduced below (Emphasis added in underline).
In the alternative, Buys also teaches after analyzing each log entry of the plurality of log entries, determine semantic meaning of the event indicated by the identified components of the particular log entry comprising: performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to the identified components of each log entry to derive semantic meaning for the particular log entry (Buys Section 2.3 Latent Semantic Mapping (LSM). “[LSM]…operates under the assumption that there is some form of underlying latent semantic structure to a meaningful collection of data and that this structure is partially obscured by the word order and word choices of the author…” Section 2.3.2 “Latent Semantic Analysis (LSA)…is a well-understood technique used in Information Retrieval…to deal with the problem arising from users searching for or attempting to retrieve data based on conceptual content…” Pg. 35 “there are three main characteristics of LSM…1. The capability that enables discrete entities…to be mapped…2. The fact that this mapping is determined by global correlation patterns…LSM should thus allow the mapping of units within events such as words, tokens, and punctuation and their related compositions—the event themselves--…that captures correlation patterns between there event[s]….”).

As can be seen from the above relied upon mapping, Buys, contrary to the Appellant’s Arguments, has been shown to teach “…performing a mapping by applying contextual information from one or more semantic meaning models stored in a knowledgebase to 
	In further response, and to further clarify, Buys’ “Latent Semantic Mapping” is equivalent to the claim element “perform a mapping...”
Further, Buys’  “Latent Semantic Mapping” is completed by applying contextual information (i.e. See Buys Section 2.3.2 “…based on conceptual content…”) from one or more semantic meaning models stored in a knowledgebase (i.e. See Buys Sec. 2.3 “Latent Semantic Mapping” where the disclosed LSM teaches “one or more semantic meaning models stored in a knowledgebase”) to the identified components of each log entry (See Buys Pg. 35 “allow mapping of units within events…the event themselves…”, note “units within events” and/or “the event themselves” teaches “the identified components of each log entry”) to derive semantic meaning (See Buys, for example, Pg. 35 “…allow mapping…such as word, tokens, and punctuation…” The examiner submits that a Latent Semantic Mapping as disclosed which maps “words, tokens, and punctuation” teaches “…derive semantic meaning…”) for the particular log entry (See Buys at least Pg. 35 “mapping of units within events…the event themselves…”). 
Simply stating that Examiner’s mapping is “…different than…” the claim language, without evidence to the contrary is not persuasive. This argument as per MPEP 2141(IV) is simply “a mere statement or argument that the Office has not established a prima facie case of obviousness…” which cannot be considered persuasive. 

As demonstrated and relied upon, Buys teaches this portion of the claimed invention contrary to the Appellant’s Arguments.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126  

/RYAN M STIGLIC/Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.